Mr. Presiding Justice Burke dissenting: Passing the dispute as to whether there was a renunciation of the contract before January 1, 1938, it is clear that there was a renunciation by the defendant in February 1938. The defendant found the contract unprofitable and clearly stated that it did not intend to perforin. In fact, it claimed a right to cancel. This claim of a right to cancel, advanced prior to the commencement of the suit, was abandoned by the defendant. The contract did not require performance by the corporation as distinguished from performance by a successor to the. corporation’s rights, such as plaintiffs. In' my opinion the record shows that plaintiffs were at all times, able to' perform and were urging performance. The corporation could have performed but was not required to perform after the renunciation. In February 1938 and in July 1938, when the instant suit was filed, and for a long time thereafter, the corporation could have been reinstated. 'The suspension was subject to be remedied at the time of the renunciation. The suspension of the certificate of the corporation could not abrogate the corporation’s contract rights. The contract was entered into long before the suspension and at a time when the corporation had a clear right to do business. The cases cited by defendant do not support its contentions. It is my view that the authorities cited by the respective parties are support for plaintiffs’ theory. In considering this case we must view the situation as it existed at the. time of the breach. The defense now relied upon appears to be an afterthought. Plaintiffs. are entitled to judgment for damages computed upon the difference between the total contract price and the cost of rendering performance to the defendant as approved at the trial. In Lake Shore & Michigan Southern Ry. Co. v. Richards, 152 Ill. 59, our Supreme Court said (80): :: “It is well settled that where one party repudiates the contract and refuses longer to be bound by it, the injured party has an election to pursue either of three remedies: He may treat the contract as.rescinded, and recover upon quantum meruit so far as he has performed ; or he may keep the contract alive for the benefit of both parties, being at all times himself ready and able to perform, and at the end of the time specified in the contract for performance, sue and recover, under the contract; or he may treat the repudiation as putting an end to the contract for all purposes of performance, and sue for the profits he would have realized if he had not been prevented from performing.” The difference between the contract price and the cost of performance was adjudicated by the trial court at $77.80 per month. Plaintiffs are entitled to damages in the sum of $77.80 per month, multiplied by 120 months, or $9,336.